Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These dependent claims all refer to “device of claim” 9 or 15, but claims 9 and 15 are method claims.  Examiner assumes that these claims are supposed to be modifying the method.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 2009/0007597 Hanevold.
Regarding claim 1, Hanevold discloses a device comprising: 
a strap 20; a plurality of connectors 51 mounted on the strap 20; 
a plurality of caps 25, each one of said caps 25 having a different icon representing a task and/or activity (representing a certain behavior, [0039]) indicated on one side (visible side) and having a connector 52 configured to removably connect to a respective one of the connectors mounted on the strap provided on the other side (snap elements 51 and 52 [0042]); and 
a strap connector (snaps 52 in overlapping section 29) for connecting ends of the strap together to configure the device for mounting on a body part of a person [0042].


    PNG
    media_image1.png
    636
    545
    media_image1.png
    Greyscale
Regarding claim 2, Hanevold discloses the device of claim 1, wherein said strap is configured to have an adjustable length (multiple snap connectors 51 that elements 52 can engage, “adjustably attach” [0042]).

Regarding claims 3-5, Hanevold discloses the device of claim 1, wherein said strap is configured for receiving at least six of said caps on said strap (strap 20 has 8 visible attachment devices in figure 7).

Regarding claim 6, Hanevold discloses the device of claim 1, wherein said strap is configured of a length for mounting around the wrist of the person (figure 8).

Regarding claim 7, Hanevold discloses the device of claim 1, wherein said caps are comprised of plastic (claim 8).

Regarding claim 8, Hanevold discloses the device of claim 1, wherein said caps are comprised of plastic (claim 8), and wherein each cap 25 has a flat overhanging surface (area which extends beyond 

Regarding claim 9, Hanevold discloses a method of aiding memory, comprising providing the device of claim 1, selecting a cap from a plurality of caps to form a “portable or mobile picture schedule or communication system” or “behavioral incentive” [0022] comprising an image indicative of a task and/or activity “picture/task” [0039] that the person is to perform (based on the schedule, above), and installing said selected cap on a respective connector on said strap (in order to create the “schedule”).  

Regarding claims 10, 11, and 15, Hanevold discloses the method of claim 9, and further comprising the step of removing a cap when the task/activity has been completed and installing another cap on the same connector on the strap (“transfer one item at a time to the child’s band when indicated/earned” [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanevold as applied to claims 9 and 15 above, and further in view of 2019/0125040 Tagliamonte.

Tagliamonte discloses a bracelet system, each bracelet having a particular activity, which is used to perform the to-do lists and task charts [0003].  These tasks include “brushing hair”, “doing certain homework” and “daily chores” [0003], “eating, dressing, hygiene, work, chores, and schoolwork” [0015], which are then turned over when the chore is completed [0017].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the “mobile picture schedule” of Hanevold using the individual and specific tasks listed in Tagliamonte on each of the removable caps of Hanevold.  Examiner contends that the indicia of Hanevold is used as reminder to perform a certain behavior, and therefore, any behavior that is desired by the user would be obvious to put in the Hanevold device to use in the manner described in Hanevold.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanevold.
Regarding claim 19, Hanevold discloses the method of claim 15, further comprising the step of removing a cap when the task/activity has been completed and installing another cap on the same connector on the strap (“transfer one item at a time to the child’s band when indicated/earned” [0044]).  Examiner notes that applicant’s claim 19 repeats this behavior, as in performing the replacement cap’s task and removing the replacement cap.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to repeat the process as known in Hanevold for multiple iterations of the cap and its replacements, as each of these caps of Hanevold are known behavior reminders/instigators.  Examiner contends that repeating the same process for behavior modification does not patentably distinguish the method from the method of performing this process once.  Examiner notes that mere duplication of parts (in this case, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.  Examiner notes similar methodology in 2019/0302853 Stewart, addition of behaviors when the behavior happens in 2017/0231333 Giammarco, milestone tracking in 2014/0174124 Duggal.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677